In a proceeding pursuant to article 16 of the Election Law to, inter alia, validate a nominating certificate, *600petitioners appeal from a judgment of the Supreme Court, Nassau County (Christ, J.), dated February 23, 1982, which dismissed the proceeding on the basis that petitioners failed to join a necessary party (an objector to the nominating certificate). Judgment affirmed, without costs or disbursements. (See Matter of Brown v Ulster County Bd. of Elections, 48 NY2d 614.) Lazer, J. P., Mangano, Brown and Niehoff, JJ., concur.